[Cite as Kauth v. W. Branch State Park, 2010-Ohio-1955.]

                                      Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




THOMAS L. KAUTH

       Plaintiff

       v.

WEST BRANCH STATE PARK

       Defendant

        Case No. 2009-07750-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} 1)      Plaintiff, Thomas L. Kauth, filed an action against defendant, West
Branch State Park (Park), contending the converter and television set in his son-in-law’s
motor home were damaged on August 22, 2009 as a proximate cause of negligence on
the part of the Park in maintaining a faulty electrical receptacle at campsite 53 on Park
grounds. Plaintiff requested damage recovery in the amount of $786.66, representing
the total expenses he incurred to replace the converter and television set in the motor
home. The $25.00 filing fee was paid.
        {¶ 2} 2)      Defendant filed an investigation report acknowledging plaintiff stated
a claim under Chapter 2743 of the Ohio Revised Code. Defendant agreed plaintiff
suffered property damage in the amount of $786.66 and filing fee costs in the amount of
$25.00. Defendant advised that any collateral source payment plaintiff received for
property loss must be deducted from any damage award.1

        1
          R.C. 2743.02(D) provides in part:
        “(D) Recoveries against the state shall be reduced by the aggregate of insurance proceeds,
        {¶ 3} 3)       Plaintiff filed a response expressing his agreement with defendant’s
position. Plaintiff did not offer any evidence to establish he had obtained any collateral
source recovery.
                                       CONCLUSIONS OF LAW
        {¶ 4} 1)       Negligence on the part of defendant has been shown. Slane v. Ohio
Dept. of Natural Resources, Ct. of Cl. No. 2006-04288-AD, 2006-Ohio-7297; Fisher v.
Geneva State Park Marina, Ct. of Cl. No. 2008-09538-AD, 2008-Ohio-7135; Chuck v.
Ohio Dept. of Natural Resources, Ct. of Cl. No. 2008-09317-AD, 2009-Ohio-4266.
        {¶ 5} 2)       Plaintiff has suffered damages in the amount of $786.66, plus the
$25.00 filing fee which may be reimbursed as compensable costs pursuant to R.C.
2335.19. See Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62
Ohio Misc. 2d 19, 587 N.E. 2d 990.




                                      Court of Claims of Ohio
                                                                                    The Ohio Judicial Center
                                                                            65 South Front Street, Third Floor
                                                                                       Columbus, OH 43215
                                                                             614.387.9800 or 1.800.824.8263
                                                                                        www.cco.state.oh.us




THOMAS L. KAUTH

       Plaintiff

       v.

WEST BRANCH STATE PARK

       Defendant

        Case No. 2009-07750-AD

Deputy Clerk Daniel R. Borchert


disability award, or other collateral recovery received by the claimant.”
ENTRY OF ADMINISTRATIVE
DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $811.66, which includes the filing fee. Court costs are
assessed against defendant.




                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Entry cc:

Thomas L. Kauth                            Charles G. Rowan, Deputy Chief Counsel
4415 Dalbury Avenue N.E.                   Department of Natural Resources
Canton, Ohio 44714                         2045 Morse Road, Building D-3
                                           Columbus, Ohio 43229-6693
RDK/laa
12/18
Filed 1/7/10
Sent to S.C. reporter 4/30/10